Title: Earl Sturtevant to Thomas Jefferson, 13 May 1812
From: Sturtevant, Earl
To: Jefferson, Thomas


          Sir, Norfolk May 13. 1812
          At the request of Mr A. H. Quincy of Boston, I enclose to you an advertizement of his for Soap Stone, at the same time he handed me an Inkstand made of the same kind of Stone, which he wished conveyed to you as a compliment.—
          He presumed from your extensive information that if such an article existed it would be within your knowledge.—
          I shall forward the Inkstand to Wm Wirt Esq Richmond to be forwarded to you whenever oppy may offer.
          Any information on the subject will be reced with much sattisfaction.
          Verry respectfully Yr. M. O. StE. Sturtevant
        